Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater to Present at the 20th Annual Burkenroad Reports Investment Conference NEW ORLEANS, April 15, 2016 –Tidewater Inc. (NYSE: TDW) announced today that Joseph M. Bennett, Executive Vice President and Chief Investor Relations Officer, will presentat the 20th Annual Burkenroad Reports Investment Conference in New Orleans, Louisiana on Friday, April 22, 2016, at approximately 8:30 a.m. Central time. Upon completion of the presentation, the company will also file a Form 8-K with the SEC which will include a copy of the slides used by the presenter. Tidewater is the leading provider of Offshore Service Vessels (OSVs) to the global energy industry. CONTACT:Tidewater Inc., New Orleans Joe Bennett, Executive Vice President and Chief Investor Relations Officer 504-566-4506 SOURCE:Tidewater Inc.
